DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This action is in response to the application filed 02/08/2021. Claims 2-8,16-23 are pending and are examined.
Information Disclosure Statement
The information disclosure statements dated 02/08/2021, 04/26/2021, 08/03/2022 have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim recites “a nano touch screen”. The claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.
The claims recites the touch screen “may” receive, may cover, may be used. It is not certain whether these functions or steps will be performed. The examiner will presume that ‘nano” is the name of a screen with touch functionality.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Purves et al (PGPub 2015/0073907).

As regards claim 2, Purves discloses scanning a card at a smartglasses device;[0279,0301]
retrieving a plurality of card data elements at a card data identification component within the smartglasses device;[0195]
retrieving a plurality of payee data elements at the smartglasses device;[0319]
initiating a transaction by transmitting the plurality of card data elements and the plurality of payee data elements to an entity;[0338]
processing the transaction at the entity; [0149] and
transmitting a transaction confirmation from the entity to the smartglasses, said transaction confirmation comprising one or more details relating to the transaction.[0338] 
As regards claim 3, Purves discloses the method of claim 2, wherein the payee data elements comprise an account associated with the smartglasses device.[0338]
As regards claim 4, Purves discloses  the method of claim 2, wherein the entity is identified within the plurality of card data elements.[0195]
As regards claim 5, Purves discloses the method of claim 2, wherein the entity is identified within the plurality of payee data elements.[0319] 
As regards claim 6, Purves discloses the method of claim 2, further comprising transmitting the transaction confirmation to a device identified within the plurality of card data elements. [0128]
As regards claim 7, Purves discloses the method of claim 2, wherein the payee data elements are retrieved from an internal smartglasses memory location.[0319]
As regards claim 8, Purves discloses the method of claim 2, wherein the payee data elements are retrieved from the financial institution in response to transmitting a payee telephone number to the financial institution.[0338]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-17,19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Purves et al (PGPub 2015/0073907) and in view of Segal (PGPub 20150324181).

As regards claim 16, Purves discloses  a plurality of hardware components; [0341,0346,0404]
and a plurality of software components;[0063,0083,0388]
 the plurality of hardware components comprising:
a microprocessor, the microprocessor configured to provide processing capabilities to the plurality of hardware components and the plurality of software components;[0381,0386,0387,0388]
a nano touch screen, the nano touch screen configured to:[0065]
display a plurality of software displays as instructed by the microprocessor; [0059] and
 receive user input;[0059]
a scanner, the scanner is configured to capture a plurality of card photographs, said plurality of card photographs relating to a plurality of payment cards;[0382,0395]
a nano wireless network interface card, the nano wireless network interface card configured to establish communication with a wireless network;[0078]
the plurality of software components comprising:
a card data identification module, the card data identification module
configured to identify a plurality of card data elements from each captured card photograph included in the plurality of cards photographs, each plurality of card data elements relating to a card included in the plurality of payment cards;[0195]
an information controller module, the information controller module configured to capture a transaction amount and a personal identification number (“PIN”) for each of the plurality of payment cards via the nano touch screen;[0054, Fig 44,0380]
a card data aggregation and validation module, the card data aggregation and validation module configured to:
for each card included in the plurality of payment cards, link the transaction amount and the PIN to the card data elements;[0167]
for each card included in the plurality of payment cards, transmit the transaction amount and the PIN to an external card entity associated with the card, the external card entity being identified in the plurality of card data elements;[0354,0367]
for each card included in the plurality of payment cards, validate the transaction amount and the PIN with the external card entity;[0128, authorize a purchase]
upon receipt of the validation for each card included in the plurality of payment cards, aggregate, into an aggregated transaction payload, the card data elements linked to the transaction amount and PIN for each of the plurality of payment cards;[0211]
a payee data identification module, the payee data identification module configured to identify a plurality of payee data elements, wherein the payee data identification module is instantiated upon conclusion of the card data identification by the card data identification module;[0319]
a network controller module, the network controller module is configured to interface between the nano wireless network interface card and an external Wi-Fi device to provide wireless connectivity to the smartglasses device;[0058,0086,0347,0363]
a payment interface, the payment interface is configured to:
receive wireless connectivity via the network controller module; [0380]
receive processing capabilities from the microprocessor;[0387, embedded components]
 receive the aggregated transaction payload; [0171,0196-0197]
receive the plurality of payee data elements from the payee data identification module;[0319]
communicate the payee data elements to an external entity to request a payee account number;[0355]
receive a payee account number from the external entity;[0338]
transmit the aggregated transaction payload to the external entity;[0338]
 and receive a transaction confirmation from the external entity.[0149]
Purves does not expressly disclose a battery, the battery is configured to power the microprocessor, the nano touch screen, the scanner and the nano wireless network interface card;
Segal discloses a battery, the battery is configured to power the microprocessor, the nano touch screen, the scanner and the nano wireless network interface card.[0095, In the case where one of the devices' battery is low, for example, if smart glasses battery is low, it may notify other devices in a proximity that have applications of the system installed]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing to use  
a battery, the battery is configured to power the microprocessor, the nano touch screen, the scanner and the nano wireless network interface card  in the device of Purves .The rationale to support a conclusion that the claim would have been obvious is that “In the case where one of the devices' battery is low, for example, if smart glasses battery is low, it may notify other devices in a proximity that have applications of the system installed”[0095]
One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claim 17, Purves and Segal discloses the smartglasses device of claim 16, Purves discloses wherein the nano touch screen is a light emitting diode (“LED”) touch screen. [0065]
As regards claim 19, Purves and Segal discloses the smartglasses device of claim 16, Purves discloses wherein the user input is hand-gesture based user input. [0065]
As regards claim 20, Purves and Segal discloses the smartglasses device of claim 16, Purves discloses wherein the user input is touch-based user input. [0065]
As regards claim 21 , Purves and Segal discloses the smartglasses device of claim 16, Purves discloses wherein the scanner comprises one or more cameras. [0073,0095,0395]
As regards claim 22, Purves and Segal discloses the smartglasses device of claim 16, Purves discloses wherein the payee data elements comprise a payee telephone number. [0080]
As regards claim 23, Purves and Segal discloses the smartglasses device of claim 16, Purves discloses wherein the payee data elements comprise a payee e-mail address.[0080]

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Purves et al (PGPub 2015/0073907) and in view of Segal (PGPub 20150324181) and in further view of Jeong et al (PGPub 20190075266).

As regards claim 18 , Purves and Segal discloses the smartglasses device of claim 16, Purves and Segal does not expressly disclose wherein the nano touch screen is an organic light emitting diode (“OLED”) touch screen.
Jeong discloses wherein the nano touch screen is an organic light emitting diode (“OLED”) touch screen.[0077]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing to use Jeong in the device of Purves and Segal. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

Conclusion
Additional prior art not used in this rejection includes Nattukallingal et al (US PGPub 2018/0329209). Nattukallingal recites In one aspect, a method of a smart eyeglass system includes the step of providing a smart eyeglass system. The smart eyeglass system includes a digital video camera system. The digital video camera system is coupled with a processor in the smart eyeglass system, and wherein the smart eyeglass system is worn by a user. With the video camera integrated into the smart eyeglass system the method obtains an image of a pair of a set of user fingers in a space in front of the user as a function of time. A user's palm of each hand is facing the video camera system. With the processor, the method identifies each finger of a set of user fingers on each hand of the user. The method identifies a set of finger pad regions of each finger of the set of user fingers. The method identifies a thumb of each hand.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327. The examiner can normally be reached 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698